UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8063


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

CLYNTON JOHN CHASE,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:91-cr-00086-GCM-2)


Submitted:    December 11, 2008            Decided:   December 18, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Federal Public Defender, Tanzania Chevon
Cannon-Eckerle, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC.,   Steven  George   Slawinski,   Assistant  Federal Public
Defender, Charlotte, North Carolina, for Appellant.        Adam
Christopher Morris, C. Nicks Williams, OFFICE OF THE UNITED
STATES ATTORNEY, Michael E. Savage, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Clynton John Chase appeals the district court’s order

denying relief on his motion for reduction of sentence under

18 U.S.C. § 3582(c)(2) (2006).         We have reviewed the record and

find   no   reversible    error.      Accordingly,   we    affirm    for   the

reasons stated by the district court.             United States v. Chase

No. 3:91-cr-00086-GCM-2 (W.D.N.C. Sept. 18, 2008).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                      2